Case 2:12-cv-14713-SFC-LJM ECF No. 48, PageID.649 Filed 01/12/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

DION WADE,


       Petitioner,                     Case Number 2:12-CV-14713
                                       HONORABLE SEAN F. COX
v.                                     UNITED STATES DISTRICT JUDGE

KENNETH ROMANOWSKI,

      Respondent,
___________________________________/

OPINION AND ORDER TRANSFERRING THE MOTION FOR RECONSIDERATION
REGARDING THE SUCESSIVE PETITION FOR WRIT OF HABEAS CORPUS (ECF
  No. 47) TO UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

       Dione Wade, (“Petitioner”), filed a motion for permission to file a successive habeas

petition with the United States Court of Appeals for the Sixth Circuit, which was denied. In Re

Wade, No. 20-1583 (6th Cir. Oct. 5, 2020). Petitioner has now filed a motion for reconsideration

of that decision, but with this Court. For the reasons that follow, the Clerk of the Court is directed

to transfer that motion to the Sixth Circuit.

                                            I. Discussion

       Petitioner already filed a prior petition for a writ of habeas corpus challenging his judgment

of sentence and incarceration.

       An individual seeking to file a second or successive habeas petition must first ask the

appropriate court of appeals for an order authorizing the district court to consider the petition. See

28 U.S.C. § 2244(b)(3)(A); Stewart v. Martinez-Villareal, 523 U.S. 637, 641 (1998). When a

habeas petitioner files a second or successive petition for habeas corpus relief in the district court

without preauthorization from the court of appeals, the district court must transfer the document



                                                  1
Case 2:12-cv-14713-SFC-LJM ECF No. 48, PageID.650 Filed 01/12/21 Page 2 of 2




to the court of appeals. See 28 U.S.C. § 1631 (directing that “[w]henever a civil action is filed in a

court ... and that court finds that there is a want of jurisdiction, the court shall, if it is in the interest

of justice, transfer such action ... to any other such court in which the action ... could have been

brought at the time it was filed”); In re Sims, 111 F.3d 45, 47 (6th Cir.1997)(holding that “when a

prisoner has sought § 2244(b)(3) permission from the district court, or when a second or successive

petition for habeas corpus relief or § 2255 motion is filed in the district court without § 2244(b)(3)

authorization from this court, the district court shall transfer the document to this court pursuant

to 28 U.S.C. § 1631.”).

        Petitioner’s motion for reconsideration of the Sixth Circuit’s decision to deny petitioner

permission to file a second habeas petition is not properly before this Court. This Court lacks

jurisdiction to entertain a § 2244 motion. See Riggleman v. W. Virginia Dep’t of Corr., 174 F.

App’x. 168, 169, n. 1 (4th Cir. 2006). This Court should instead forward the motion to the Sixth

Circuit for their determination whether petitioner should be permitted to file a second habeas

petition. Id.

        Accordingly, the Clerk of Court is ordered to transfer the motion for reconsideration to the

United States Court of Appeals for the Sixth Circuit pursuant to Sims and 28 U.S.C. § 1631. See

Galka v. Caruso, 599 F. Supp. 2d 854, 857 (E.D. Mich. 2009).

                                                  II. ORDER

        IT IS ORDERED that the Clerk shall transfer the “Motion For Reconsideration” (ECF

No. 47) to the United States Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C. § 1631.


Dated: January 12, 2021                                    s/Sean F. Cox
                                                           Sean F. Cox
                                                           U. S. District Judge




                                                      2
